Citation Nr: 1236535	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) rated as 10 percent disabling prior to August 9, 2010

2.  Evaluation of PTSD currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  He died in May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of this appeal, the Veteran died in May 2011.  In a June 2012 action, the Board dismissed the Veteran's underlying appeal due to his death.  The appellant, claiming as the Veteran's surviving spouse, filed a June 2011 application for substitution, seeking to take the place of the Veteran and continue the appeal pursuant to 38 U.S.C.A. § 5121A.  Within its June 2012 dismissal, the Board noted that the RO had yet to make a determination regarding the appellant's eligibility for substitution.  Thus, the Board did not address that issue at that time.  In a subsequent July 2012 determination, the RO found the appellant, as the Veteran's surviving spouse, was eligible to substitute for the Veteran, and the appeal has been returned to the Board.  


FINDINGS OF FACT

1.  Prior to August 9, 2010, the Veteran's PTSD was manifested by anxiety, social isolation, heightened irritability, and a depressed mood.  

2.  During the pendency of this appeal, the Veteran's PTSD was productive of total disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent prior to August 9, 2010, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

As an initial matter, the Board notes that in this case, the appellant claims as a substitute for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The Veterans Benefits administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board notes that it is not bound by Department manuals, circulars, or similar administrative issues.  The VBA Fast Letter is instructive, however, particularly in the absence of regulations pertaining to substitution.  Additionally, proposed implementing regulations, to be codified at 38 C.F.R. § 3.1010(f), would only require additional notice if no notice had previously been afforded the deceased claimant.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011).  Thus, in the present case, any notice provided the Veteran prior to his death will be considered as having been constructively provided to the appellant as well.  

VA has made all reasonable efforts to assist the appellant in the development of this claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In a January 2008 letter, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the appellant is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the appellant nor her representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He was also afforded VA medical examinations on several occasions, most recently in August 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In April 2012, the appellant was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge noted during the hearing the issue on appeal, the basis of the prior determination, and the elements that were lacking to substantiate the claim on appeal.  The appellant further demonstrated via her testimony actual knowledge of this information, as she specifically addressed evidence in support of her claim, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  The actions of the Veterans Law Judge Supplements VCAA and complies with 38 C.F.R. § 3.103.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

Prior to his death, the Veteran had perfected an appeal for an initial evaluation in excess of 10 percent prior to August 9, 2010, and in excess of 50 percent thereafter for service-connected posttraumatic stress disorder (PTSD).  The appellant, the Veteran's surviving spouse, has been found eligible to substitute for the Veteran pursuant to 38 U.S.C.A. § 5121A in order to continue the pending appeal.  The Board notes that her application for substitution was received in June 2011, within a year of his May 2011 death.  See 38 U.S.C.A. § 5121A(a).  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, the assignment of ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  Here, the disability has not significantly changed and a uniform evaluation is warranted.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD was rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran was afforded a VA psychiatric examination in August 2008.  He reported service in Vietnam and Germany, with combat exposure while in Vietnam.  He reported past heavy alcohol use, but denied that this was a current problem.  He smoked cigarettes.  He denied substance abuse or legal difficulties.  No mental health treatment was reported prior to 2008, when he began outpatient treatment at a VA clinic.  He was taking medication for his psychiatric symptoms, and he found this helpful.  Currently, the Veteran was living with his wife of 39 years, had 5 children, and a large extended family which he saw frequently.  He described his marriage as going well, and his family as close.  He was retired, but was able to do some chores around his home.  He enjoyed fishing and working outside.  His reported symptoms included depression, insomnia, lost of interest in various activities, nightmares, and poor concentration.  

On objective evaluation, the Veteran was neatly groomed and casually dressed.  His affect was nervous, and his speech was normal in rate, tone, and pressure.  His thought processes were linear and goal directed.  Cognitive testing indicated the Veteran had difficulty with short-term memory, concentration, and attention.  These findings were suggestive of a mild cognitive impairment or possible dementia, and he was likely no longer competent to manage his financial affairs, according to the examiner.  He was without indications of psychosis, to include auditory or visual hallucinations or delusions.  He reported some suicidal ideation, but no plan.  PTSD, chronic and mild, was confirmed, and a Global Assessment of Functioning (GAF) score of 70 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Another VA psychiatric examination was afforded the Veteran in August 2010.  This examination was conducted by the same examiner who had examined the Veteran in August 2008.  His claims file was reviewed in conjunction with his examination.  He continued to consume alcohol but denied any illegal drug use.  He also denied any legal difficulties.  He was receiving VA outpatient treatment for his PTSD, but denied any hospitalizations related to his psychiatric symptoms.  He was currently separated from his wife following a disagreement about their adult son, but he remained hopeful they could reconcile.  He was living with a friend at present.  Current symptoms included nightmares, insomnia, flashbacks, depression, and social isolation.  He preferred to be alone most of the time, and felt his symptoms had worsened since he began VA outpatient treatment.  

On objective evaluation, the Veteran was casually dressed and neatly groomed.  His affect ranged from normal to angry and irritable.  His speech was hesitant, but his thought processes were linear and goal-directed, and he was able to communicate in a normal fashion.  Some suicidal ideation was noted, but he had no plans, stating he would not harm himself due to his concerns for his children and grandchildren.  His cognitive ability appeared to be average, with some short-term memory loss reported by the Veteran.  He denied any hallucinations or delusions.  The VA examiner also reviewed an August 2010 statement from the Veteran's outpatient care providers which stated the Veteran was unemployable secondary to his PTSD.  The VA examiner noted that the Veteran worked without incident for over 40 years following service, and eventually retired secondary to chronic obstructive pulmonary disease complications, and not his PTSD.  While the Veteran preferred to work alone, this did not mean he was precluded from all forms of employment.  He was considered competent to manage his financial benefits, and the examiner opined that the Veteran could work in a supervised and supported environment.  The Veteran was also considered able to live and function independently, and perform all tasks of daily living.  PTSD was confirmed, and a GAF score of 60 was assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

VA outpatient treatment records have also been obtained.  These records indicate the Veteran first began seeking psychiatric treatment in January 2008, and reported such symptoms as poor sleep, nightmares, anxiety, social isolation, a depressed mood, and flashbacks of combat experienced while in service in Vietnam.  He stated his symptoms had worsened since he retired, as he no longer had his employment to keep him occupied.  VA examiners found him alert and fully-oriented, without evidence of delusions or hallucinations.  His mood was generally depressed, but he was cooperative with various VA examiners, and answered questions in a logical, coherent manner.  He did at times report suicidal ideation, but denied any such plan.  He also reported increased anger, anxiety, and irritability.  He stated that in the past year, he left the house on at least three occasions to calm himself and control his anger.  In early 2010, the Veteran had a verbal confrontation with his wife over their adult son's theft and drug use, and they separated.  His GAF score was reported as low as 40 in January 2010, but was increased to 42 in February 2010.  A GAF score of 40-31 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

In an August 2010 letter, the Veteran's psychiatric care providers indicated that his PTSD resulted in severe nightmares and rendered the Veteran unemployable.  In a second December 2010 letter, these providers stated the Veteran's PTSD resulted in minimal energy and motivation, and an inability to tolerate strangers.  He also had poor concentration and an inability to handle complex tasks.  The Veteran also submitted a November 2010 statement in which he reported that he experienced severe PTSD symptoms for many years, including social isolation, anger and irritability, depression, alcohol dependence, and anxiety.  

In April 2012, the appellant and the Veteran's daughter testified before a Veterans Law Judge.  They stated that prior to his death, the Veteran experienced nightmares and poor sleep secondary to his PTSD.  He also avoided crowds and was generally socially isolated.  He tried to self-medicate with alcohol, and his moods were predominantly angry and irritable.  

After considering the totality of the record, the Board finds that a disability rating of 100 percent is warranted for the period from the effective date of the grant of service connection to August 9, 2010.  While the August 2008 VA examination suggested the Veteran was functioning at a high level, with only mild impairment secondary to his PTSD, his concurrent records of VA outpatient treatment suggested a greater degree of disability.  The Veteran's recent retirement had provided him with much greater free time, and he experienced a depressed mood, anxiety, poor sleep, and heightened irritability and anger with his family, according to the VA clinical records.  These symptoms culminated in a separation from his wife of many years in early 2010, and GAF scores as low as 40 from his clinical care providers.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board concludes a 100 percent evaluation is warranted for the period prior to August 9, 2010.  This award grants the Veteran a 100 percent evaluation during the entire pendency of the appeal.  

After considering the totality of the record, the Board finds the preponderance of the evidence supports the award of a disability rating of 100 percent for the Veteran's PTSD.  According to reports, while the Veteran has reported heightened anxiety, depression, and suicidal ideation, he has denied any such plans.  He has also denied any homicidal thoughts or plans or obsessional rituals which interfered with routine activities.  He exhibited a depressed mood.  A VA examiner suggested in 2008 that the Veteran might not be competent to manage his finances.  The Veteran's GAF scores have fluctuated between the moderate and serious range during the pendency of this appeal.  We find that the reports of treatment are more probative than the snap-shot VA examinations conducted for compensation purposes.

The Veteran contended during his lifetime, and the appellant continues to contend, that a level of impairment in excess of that already compensated by the current rating is warranted.  We agree with the lay evidence  These parties are certainly competent to offer their own assertions regarding observable psychiatric symptomatology, and the Board finds such assertions to generally be credible.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In conclusion, a 100 percent rating is warranted for the period prior to August 9, 2010 and thereafter.  





ORDER

Entitlement to a disability rating of 100 percent  for PTSD for the period prior to August 9, 2010 is granted.   

Entitlement to a disability rating in excess of 100 percent for PTSD is granted.  

Each grant is subject to the controlling regulation applicable to the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


